 DALTON BRICK & TILE, CORPORATIONr473excluding office clerical employees, professional employees, guards,and supervisors as defined in the Act[Text of Direction of Elections omitted from publication ]MEMRERS RoDGERS and JENKINS took no part in the consideration ofthe above Decision and Direction of ElectionsIDalton Brick&Tile CorporationandUnitedStone & AlliedProductWorkers of America, AFL-CIO, Local 113.GasesNos 10--CA-3979 and 10-CA-3980February 5, 1960DECISION AND, ORDEROn July 31, 1959, Trial Examiner Arthur Leff issued his Inter-mediateReport in the above-entitled proceeding, finding thatRespondent Dalton Brick-& tTile Corporation had engaged in andwas engaging in certain unfair labor practices and recommendingthat it cease and desist therefrom and take certain affirmative action,as set forth in the copy of the Intermediate Report -attached heretoThereafter, Respondent filed exceptions to the Intermediate Reportand a brief in support thereofThe Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committedTherulings are hereby affirmedThe Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the Trial Examiner's findings, conclusions,and recommendations iORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that Respondent Dalton Brick &' Tile Corpora -1tion, Dalton, Georgia, its officers, agents, successors, and assigns, shall :i Respondent,on December 7, 1959, filed with the Board a motion to reopen the recordto receive additional evidence which was not available at the time of the hearingTheGeneral Counsel and Local 113 submitted briefs in response theretoThe additional evideuce in question relates to further findings and a decision upon appeal of the GeorgiaEmployment Security Agency with respect to applications for unemployment compensa-tion made by certain of Respondent's employees subsequent to Respondent's suspension ofoperationsIn affirming the Trial Examiner's conclusions that the Respondent, by itsactions, violated Section 8(a) (1), (3), and(5) of the Act we note that the Trial Examinerdid not, in any manner,give weight to the findings or decision of the State'agency, butrather, utilized the relevant circumstances to illustrate the inconsistent reasons for thesuspension of operations given by the Respondent during the course of the proceedingsbefore such State agency and before this BoardThe Intermediate Report correctly findsthat the reason given to the Georgia Employment Security Agency for such suspensionconstitutes a definite admission against interest,so far as the instant proceeding is con-cernedInasmuch as the additional evidence which the Respondent seeks to introducein no way refutes this patent inconsistency,Respondent's motion is hereby denied126 NLRB No X61 474DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.Cease and desist from :(a)Discouraging membership in United Stone & Allied ProductWorkers of America, AFL-CIO, Local 113, or any other labor organi-zation of its employees, by discriminatorily locking out or laying offany of its employees, or discriminating in any other manner in regardto their hire and tenure of employment or any term or condition ofemployment.(b)Refusing to bargain collectively in good faith with the afore-said labor organization, as the exclusive representative of all produc-tion and maintenance employees employed by Dalton Brick & TileCorporation at its Dalton, Georgia, plant, with respect to rates of pay,wages, hours of employment, and other terms and conditions ofemployment, by engaging in or threatening to engage in lockouts, lay-offs, or other measures adversely affecting the earnings of its employ-ees, for the purpose of forcing the aforesaid labor organization or theemployees in the appropriate bargaining unit represented by it toabandon bargaining demands made by the Union and to accept insteadbargaining demands made by the Respondent, or by engaging in anylike or related conduct in derogation of its statutory duty to bargain.(c)Threatening its employees with plant shutdown or layoff, ora continuation thereof, in order to force them to give up their bar-gaining demands and accept the Respondent's contract proposalsinstead without further bargaining.(d) In any like or related manner, interfering with, restraining, orcoercing its employees in the exercise of the right to self-organization,to form labor organizations, to join or assist the above-named or anyother labor organization, to bargain collectively through representa-tives of their own choosing, to engage in other concerted activitiesfor the purposes of collective bargaining or other mutual aid or pro-tection, or to refrain from any or all of such activities.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Make whole all employees listed in Appendix A attached heretofor any loss of pay they may have suffered by reason of the discrimi-nation against them, in the manner set forth in the section of the Inter-mediate Report entitled "The Remedy."(b)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, timecards,personnel records and reports, and all other records necessary toanalyze the amount of backpay due under the terms of this Order.(c)Post at its plant at Dalton, Georgia, copies of the noticeattached hereto marked "Appendix B." 2 Copies of such notice, to21n the event that this Order is enforced by a decree of a United States Court ofAppeals,there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." DALTON BRICK & TILE CORPORATION475be furnished by the Regional Director for the Tenth Region, shall,after being duly signed by an authorized representative of theRespondent, be posted by the Respondent immediately upon receiptthereof, and be maintained by it for a period of 60 consecutive daysthereafter, in conspicuous places, including all places where noticesto employees are customarily posted.Reasonable steps shall be takenby the Respondent to insure that said notices are not altered, defaced,or covered by any other material.(d)Notify the Regional Director for the Tenth Region, in writing,within 10 days from the date of this Order, what steps the Respondenthas taken to comply herewith.MEMBERS RODGERS and JENKINS took no part in the consideration ofthe above Decision and Order.APPENDIX AW. J. BaileyHoyt Whaley, Jr.George Prince, Jr.Will SaylorsEarl RogersJohn BrackettJames ClearyGeorge BellForest CallahanRoscoe EdwardsClinton L. BrockCharles E. PrinceEugene MartinClaude Jackson, Jr.George J. LoweryJohn W. WyattJ.William ClearyFred E. HarrisRaymond MullinsSam McCaJleyJ. Tom BusbyRobert MartinJohn LasterJ. L. AsheWallace BellCharles MullinsBill CampDonald ClearyRoscoe BrockWillard BusbyC. Cleo BaileyWoodrow JacksonDillon PondersLester RogersBuford WheatClaudie JonesAPPENDIX BNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that:WE WILL NOT discourage membership in United Stone & AlliedProductWorkers of America, AFL-CIO, Local 113, or anyother labor organization of our employees, by discriminatorilylocking out or laying off our employees, or by discriminating inany other manner in regard to their hire or tenure of employ-ment or any term or condition of employment.WE WILL NOT refuse to bargain collectively in good faith withUnited Stone & Allied Product Workers of America, AFL-CIO,Local 113, as the exclusive representative of all production andmaintenance employees at our Dalton, Georgia, plant, with re-spect to rates of pay, wages, hours of employment, and other 476DECISIONSOF NATIONALLABOR RELATIONS BOARDterms and conditions of employment, by engaging in or threaten-ing to engage in lockouts, layoffs, or other measures adverselyaffecting the earnings of our employees, for the purpose of forc-ing the aforesaid labor organization and/or the employees in theappropriate bargaining unit represented by it to abandon bar-gaining demands made by the Union and to accept instead ourbargaining demands; nor will we engage in any like or relatedconduct in derogation of our statutory duty to bargain.WE WILL NOT threaten our employees with plant shutdown orlayoff, or continuation thereof, in order to force them to give uptheir bargaining demands and accept our contract proposalsinstead without further bargaining.WE WILL NOT in any like or related manner interfere with, re-strain, or coerce our employees in the exercise of the right toself-organization, to form labor organizations, to join or assistthe above-named or any other labor organization, to bargaincollectively through representatives of their own choosing, toengage in other concerted activities for the purposes of collectivebargaining or other mutual aid or protection, or to refrain fromany or all of such activities.WE WILL make whole the following named employees for anyloss of pay suffered by them as a result of our discriminationagainst them :W. J. BaileyHoyt Whaley, Jr.George Prince, Jr.Will SaylorsEarl RogersJohn BrackettJames ClearyGeorge BellForest CallahanRoscoe EdwardsClinton L. BrockCharles E. PrinceEugene MartinClaude Jackson, Jr.George J. LoweryJohn W. WyattJ.William ClearyFred E. HarrisRaymond MullinsSam McCalleyJ. Tom BusbyRobert MartinJohn LasterJ. L. AsheWallace BellCharles MullinsBill CampDonald ClearyRoscoe BrockWillard BusbyC. Cleo BaileyWoodrow JacksonDillon PondersLester RogersBuford WheatClaudie JonesAll our employees are free to become, remain or to refrain frombecoming or remaining members of the above-named labor organiza-tion, or any other labor organization.DALTON BRICK & TILE CORPORATION,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any othermaterial. DALTON BRICK&TILE, CORPORATION477INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon charges filed by United Stone & Allied Product Workers of America,AFL-CIO, Local 113, herein called the Union, against Dalton Brick & Tile Corpora-tion, herein called the Respondent, the General Counsel issued a complaint in theabove-entitled duly consolidated proceeding alleging that the Respondent had en-gaged in unfair labor practices within the meaning of Section 8(a)(1), (3), and(5) and Section 2(6) and (7) of the National Labor Relations Act, 61 Stat. 136,herein called the Act.The Respondent filed an answer in which itdeniedthe com-mission of the alleged unfair labor practices.On May 26 and 27, 1959, a hearing washeld at Dalton, Georgia, before Arthur Leff, the duly designated Trial Examiner.Atthe opening of the hearing and again at the close of the General Counsel's case, theRespondent moved to dismiss the 8(a)(5) allegations of the complaint upon theasserted ground that such allegations were rendered moot by virtue of a collective-bargaining agreement entered into after the alleged violation.The Respondent'smotions were denied.During the hearing, the General Counsel amended the com-plaint by deleting the names of two employees-J. B. Callahan and Claude Jackson,Sr.-from the list of employees alleged to have been unlawfully discriminatedagainst.All parties waived oral argument.Briefs were submitted by the partieson July 7, 1959.Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTDalton Brick & Tile Corporation, a Georgia corporation with its principal officeand place of business at Dalton, Georgia, is engaged in the manufacture of shalebrick.During the 12-month period preceding the issuance of the complaint, arepresentative period, the Respondent sold and shipped brick valued in excess of$50,000 directly to customers located outside the State of Georgia.The Respondentdoes not dispute that it is engaged in commerce within the meaning of the Act.II.THE LABORORGANIZATION INVOLVEDUnited Stone& AlliedProductWorkers of America, AFL-CIO,Local 113 is alabor organization admitting to membership employeesof theRespondent.III.THE UNFAIR LABOR PRACTICESA. The issuesOri December 22, 1958, while negotiations were pending between the Respondentand Union for a new collective-bargaining contract to supersede a recently expiredone, the Respondent shut down its production operations and laid off its employeesin the union-represented production and maintenance unit.Except for occasionalmiscellaneous work assigned in the interim to some employees, in some instances atrates below their regular rates of pay, the Respondent maintained the shutdown ineffect until on or about February 24, 1959, when it finally reached full accord withthe Union on the terms and conditions of a new contract.Characterizing the shut-down and accompanying layoff as a "lockout," the complaint alleges that the purposeof the lockout was to force the employees and the Union to abandon their bargainingdemands to the extent opposed by the Respondent and to accept instead the Respond-ent's contract proposals precisely as submitted.The lockout, along with certainalleged statements of management officials to employees that continued operationsand consequent employment were to be conditioned upon acceptance of the Re-spondent's proposed contract terms,,are alleged to have constituted conduct that wasat once coercive of the exercise of employees' Section 7 rights, discriminatory inthe statutory sense, and in derogation of the Respondent's good-faith bargainingobligations, all in violation of Section 8(a)(1), (3), and (5) of the Act.The Respondent does not dispute that the shutdown and layoff-which it concedesmay in a loose sense be characterized as a "lockout"-was related to some extentto the pending contract negotiations.But it contends the lockout was reas-onably justified by virtue of economic and operative considerations in order toprotect its legitimate employer interests, and, in the absence of specific antiunionmotivation, must therefore be viewed as lawful and privileged.More specifically,the Respondent claims that it was led to shut down its operations by the combina- 478DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion of the following interrelated considerations: (1) The fact that it was thenoperating with a shortage of working capital, and was, moreover, in its off-seasonwith a high inventory and few orders; (2) its reluctance to continue productionwithout a contract fixing future labor costs and thereby eliminating uncertainties asto price quotations on new business; (3) its desire to avert a possible strike andpicketing by the Union that might have a harmful impact on its customer relations;and (4) the economic advantage to it of forcing a resolution of the contract disputeat a time when it could afford a shutdown, and thus countering a union objective ofdelaying negotiations until the busy season and then, by strike or threat of strike,imposing pressure on the Respondent for acceptance of the Union's demands.TheRespondent contends additionally that a good-faith bargaining impasse had beenreached prior to the lockout, and that even in the absence of other special circum-stances it was therefore then free to lock out its employees in support of its bargainingposition.B. The history of the controversy1.BackgroundAt the times material herein, the Respondent employed some 36 production andmaintenance employees who were groupedin anappropriate collective-bargainingunit represented by the Union.'The Respondent and the Union have enjoyed con-tractual bargaining relations since 1946.Their relationship prior to the eventshere involved has been singularly free from industrial strife. In all that time therehas never been a union-authorized strike against the Respondent.Contracts have normally covered annual periods running from December 1 toNovember 30. It has been more usual than not for the parties to delay their finalnegotiations for a new contract until after the termination date of the old one.The time lag in some years has been substantial.Thus, for example, no newcontract was executed in 1955 until August of that year.During the hiatus periods,the employees have always continued working without a contract, but with thetacit understanding that their terms and conditions of employment would remaingoverned by the expired contract until a superseding one was executed.The November 30 contract expiration date falls within the Respondent's slackseason,there being little demand for bricks during the period of winter weatherrunning from late November until late February or early March. It is customary,however, for the Respondent to maintain its production operation during the winterseason, although perhaps on a somewhat curtailed basis, utilizing that period to buildup an inventory of staple bricks for the busy season lying ahead.There have beeninstances in past years when the Respondent has closed down its operations aroundChristmas time, but only for periods of about a week or two, and then only afterabout 5 days' posted notice to the employees.2.The events leading to the shutdown of plant operations and layoff ofDecember 22, 1958The contract for the year 1958 expired on November 30, 1958.On October 15,1958, the Union served on the Respondent a 60-day notice of its intention anddesire to negotiate a new contract, and 3 days later the Respondent served a crossnotice on the Union.On November 18, 1958, the Union gave the 30-day noticerequired by Section 8 (d) (3) of the Act.The first negotiating meeting was held on December 5, 1958.The Union wasrepresented by International Representative Marvin Blaylock, who normally actedfor the Union in contract negotiations, and by the local shop committee; the Re-spondent, by its president and general manager, William I. Haymaker, and its vicepresident and plant manager, William E. Hankins.At this meeting, the Unionpresented for the first time its written proposals for contract changes. Includedwere demands for (1) a general 12-cent an hour wage increase which would haveraised the hourly rates from a range of $1-$1.19 per hour to a range of $1.12-$1.31per hour; (2) premium pay for work in excess of 8 hours in any day and for allwork on Saturday and Sunday; (3) added group life and health insurance benefits,and (4) various changes in the contract's work task provisions.Taking the position'It was stipulated,and it is found, that allproductionand maintenanceemployees atthe Respondent's plant, excludingoffice clericalemployees, guards, professional employees,and supervisors as defined in the Act, constitute a unit appropriate for the purposes ofcollective bargaining withinthe meaningof Section9(b) ofthe Act, and that the Unionat all times material herein was, within the meaning of Section9(a) of theAct, theexclusive bargaining representative of all employees in theaforesaid unit. DALTONBRICK& TILE CORPORATION479that it could not because of its financial condition do anything that would cost itmoney, the Respondent requested the Union to renew its previous contract withoutchange 2Haymaker stated that if the Union agreed to do so he would either con-tinue, or attempt to continue,the plant in full operation,closing it down only forChristmas Day .3The clear implication was that rejection of the Respondent's pro-posal would be met by a suspension of operations and a consequent loss of earningsby employees.Nothing was settled at the December 5 meeting.The meeting endedwith a statement by Blaylock that he would have to discuss the situation with themen.The Union expressed no strike threat at the December 5 meeting, or, for thatmatter, at any other time during the entire period of negotiations.Nor did theRespondent voice a fear of strike.The Respondent did not ask for any no-strikeassurance, and the Union did not suggest it-the word "strike," or its possibility,never having been mentioned.Haymaker testified that he saw no advantage to ano-strike assurance that might postpone possible strike action to a time within orclose to the Respondent's busy season.After the bargaining meeting of December 5, a further meeting was arranged forDecember 22, 1958. In the meantime, the Respondent continued to maintain itsproduction operations at a virtually full or at least at a substantial level-and this,although according to its witnesses, it was then suffering from a shortage of workingcapital and had a large inventory on hand.Under the provisions of the 1958 con-tract, the Respondent was required to give its employees a paid vacation of from 1to 2 weeks, depending upon length of service, the vacation period to start sometimebetween December 15 and 22; but the right was reserved to the Respondent to keepthe employees at work during the vacation period by paying them a bonus equal totheir vacation pay in lieu of the vacation.Notwithstanding the Respondent's as-serted financial straits and large inventory, the Respondent in 1958 gave no noticeof a vacation shutdown, but elected instead to continue production and to pay theemployees a vacation bonus on top of their regular pay.Except as related to thecontract negotiations, the Respondent gave no indication that it planned a substantialshutdown of its operations during its off-season. Joe Cleary, Sr., a departmentsupervisor, testified without contradiction that on December 15, 1958, he askedPlantManager Hankins how long the men would be off for Christmas, drawingfrom Hankins the reply, "If they went along with the contract, only Christmas Day."Shortly before the meeting on December 22, 1958, at about noon, Hankins laidoff employee Hoyt Whaley, Jr., president of the local, as well as the other membersof Whaley's working crew, some of whom were also members of the shop commit-tee.When Whaley inquired whether the men were to return to work after themeeting, Hankins said he did not know. Later, however, while on their way to themeeting, Hankins told Whaley, in the presence of other employees, that an agree-ment between the Union and Company to renew the old contract would mean workfor the employees every day except Christmas Day.At the bargaining meeting of December 22, Hankins alone appeared for the Re-spondent, President Haymaker being out of town at the time.Hankins submittedthe Respondent's counterproposal to the Union's bargaining demands. It providedfor a renewal of the earlier contract with the following additions: (1) Certain im-provements in insurance benefits that would give the employees somewhat increasedhospitalization benefits and provide them with a $5,000 polio policy; and (2) a re-duction in the work task requirements as to 2 of the approximately 25 types of bricksmanufactured by the Company. The Union thereupon announced that it was pre-pared to settle for a 5-cent hourly increase instead of the 12 cents originally de-manded, but Hankins rejected the Union's offer, reiterating that the Company wasfinancially unable to pay out more money. Later, after a recess and caucus byBlaylock and the shop committee, the union representatives returned to the meetingroom and indicated that they would be willing to recommend to the employees asettlement on the basis of the Company's proposal plus the Union's overtime de-mands, dropping everything else including the request for a wage increase.TheiWhen the past two contracts had come up for negotiation the Respondent had alsopleaded financial inability to make economic concessions, and the Union had then accededto the Respondent's request that it go along on new annual contracts withoutanywageincrease.Three witnesses for the General Counsel testified that Haymaker flatly promised tocontinue the plant in full operation if the old contract was renewedHaymaker's versionwas that he said he would"attempt"to maintain full employment during the slow periodunder those circumstances. 480DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent, however, declined to go beyond its own counterproposal.At the urg-ing of Hankins, the union representatives agreed to submit the Respondent's offerto a vote by the employees.The meeting was thereupon adjourned and plant operations suspended so that theemployees might consider and vote on the Respondent's contract offer.All em-ployees in the unit were allowed to vote, whether members of the Union or not.The overwhelming majority chose to reject the Respondent's contract proposal.Thequestion of whether strike action was favored was not submitted and was notinvolved.When the bargaining meeting reconvened immediately after the voting, Hankinsasked, "Well, where do we go from here?" Blaylock replied, "Well, if you cannotmake any other concessions, why, it appears to me that we are deadlocked, and weshould call in the Federal Mediation and Conciliation and see if they can startnegotiations to moving."Hankins expressed the hope that the Union would recon-sider its rejection of the Company's contract proposal so that the plant might con-tinue to operate.The meeting was then adjourned with the understanding thatBlaylock would communicate with the Federal Mediation and Conciliation Serviceand that a further meeting between the Union and Company would later bearranged.Several days before the December 22 meeting, Haymaker and Hankins, accordingto their testimony, had discussed whether the Respondent's operations ought to beshut down.The question of closing was concededly considered by them in rela-tionship to the Union's contract demands.Haymaker testified that he then toldHankins that if "the [Union's] demands were going to be heavy and we had noassurance of a contract, with all the uncertainties, that we would have to cease opera-tions after we found out what [the Union's] attitude was going to be."However,final decision was deferred. It was left "more or less dependent," according toHankins, on what the "general atmosphere of the negotiations" on December 22would be.Immediately following the meeting on the 22d, Hankins called Haymaker andposted him on what had occurred.Haymaker thereupon instructed Hankins to dis-continue regular plant operations until-in the words of Hankins-"we could workout something."That same day the Respondent laid off all of its hourly paidproduction and maintenance employees except one, Charles Mullins, its firemanoldest in seniority.Apart from Mullins, the Respondent retained only its salaried,nonunit employees, who were assigned to fire the kilns, replacing hourly paid fire-men who normally performed such work.Mullins was continued at his regularrate of pay ($1.31 an hour) until the fire in the kiln went out, and then was as-signed to do watchman's work for the remainder of the shutdown period at the $1common laborer's rate applicable to the watchman's job.The salaried employeescontinued to perform work at their regular pay for the duration of the shutdown.The Respondent did not resume general operations until about February 24, 1959,when a new contract was finally negotiated, under circumstances to be relatedbelow, and all laid-off employees were recalled to work. In the interim, however.the Respondent continued to accept at least some orders and to make deliveries ofits product out of accumulated inventory.During the shutdownsomeof the laid-off employees, among them shop committeemen, were calledin onoccasions asneeded by the Company to perform services in connection with the shipment ofsmall orders, guard work, and custodial work.The employees given such occasionaltemporary work were paid the regular rate applicable to the workassigned,usuallythe common laborers rate, which in many instances was lower than the rates atwhich they normally would have worked but for the shutdown. The names of theemployees whose earnings were adversely affected by the layoff, and who are allegedin the complaint to have been discriminated against by reason thereof, are set outin Appendix A.When Supervisor Joe Cleary, Sr., asked Hankins on December 23 why the planthad been shut down, Hankins explained that the Company and the Union could notget together on a new contract, and added that operations would not be resumeduntil a new contract was signed. Similar explanations were given to rank-and-fileemployees.Thus, on one occasion during the shutdown Haymaker told employeeJames Cleary that if the boys had agreed to the old contract they would not havebeen off but Christmas Day.On January 9, 1959, Hankins told employee RobertMartin that the employees would not go back to work until a new contract wassigned. DALTON BRICK & TILE CORPORATION4813.Subsequentevents; the denialto employees of unemploymentcompensation;negotiations leadingto the final resolution of the dispute and resumption of workOn January 5, 1959-2 weeks after the shutdown-a further negotiatingmeetingwas held.There wasno change inthe respective positions of the parties with regardto contract terms.Whaley for the Union asked Hankins when the men would berecalled.Replying that he did not know, Hankins went on to add that if theUnion signed a contract in accordance with the proposals the Company made at thepreviousbargainingmeeting, the men could return to work the following day.TheUnion, however, again rejected the Company's proposal, explaining that it saw nopointin resubmitting to the employees a proposal they had already voted down,and were therefore unlikely to accept.Nothing was accomplished at this meeting.Thereafter, no further negotiating meetin* was held until the meeting about a monthlater at the Federal Mediation and Conciliation Service, to be reported in due course.In the meantime, certain other events of interest occurred.Several days after the January 5 meeting, Hankins, according to his testimony,became convinced on the basis of hearsay reports he had received that many of theemployees, perhaps a majority, would be content to accept the Respondent's contractproposal in order that they might be able to return to work.Hankins conceived theidea ofcalling a meeting ofall the employees so that they might vote by secret balloton whether they favored acceptance of the Respondent's contract proposals. (Thevoting on December 22 had been by a show of hands.)Accompanied by ForemanCleary, Hankins called upon several of the shop committeemen to broach that ideaand endeavor to obtainunionconsent.Although Blaylock could not be reached,and at least one of the committeemen, Sam McCalley, the local's secretary-treasurer,expressed strong opposition to that procedure, Hankins nevertheless went aheadwithout official union consent and called the employees in for a "meeting" on Jan-uary 12.Any impropriety in the Respondent's procedure was, however, cured onJanuary 12, prior to the balloting, when Blaylock, who was present at the plant thatday, expressly consented to the vote being taken; the General Counsel so concedes.At the meeting that day, the assembled employees were given ballots prepared bythe Respondent calling for a vote on the question of whether they desired to acceptor reject the Respondent's contract proposal as presented on December 22.Againa large majority of the employees voted for rejection.When the result of the secret balloting was announced, Hankins expressed hisannoyance in the presence of employees. "It doesn't look like the men want to goback to work as they said they did," he declared-and this, though the question ofa return to work had not been presented in the balloting. Indeed, as the recordshows, President Whaley of the local, prior to the balloting, had assured Hankinsthat the employees were willing to resume work at any time.Of more than passing interest is the position taken by the Respondent at thistime with regard to employees' claims for unemployment compensation.Shortlyafter the shutdown of December 22, the employees had filed claims for unemploy-ment compensation with the Georgia Employment Security Agency, stating as thereasonfor theirseparation,"Lack of work."Under the applicable State laws,employees are entitled to compensation if their loss of employment is for that reason,but apparently not if they have been separated because of a labor dispute.Whenthe Respondent received notice from the State agency of the filing of the claims, itadvised that agency on a form provided for that purpose, as follows:We feel that a clarification should be made as to the present status of the un-employment at the plant.We have been recently negotiating toward a newcontract with representatives of Local 113, of the U.S. & A.P.W.A.Our pro-posal to extend our 1958 contract for another year was voted by the men andrejected by them.For this reason, we felt it necessary to cease operation.[Emphasis supplied.]As a result of the Respondent's advice, the regional division of the State agencydisallowed the employees' compensation claims.Thereafter an appeal was takenand a hearing held.At that hearing, Hankins, inconsistently with the Respondent'sposition in the instantproceeding, made no referencein his testimonyto lack ofwork as a contributingconsiderationfor the shutdown.44Following the hearing, the appeals referee of the State agency sustained the decisionfrom which the appeal was takenA further appeal filed on behalf of the employees waspending undetermined before the board of review of the State agency when the hearing inthis case was held554461-60-vol. 126-32 482DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn February 6, 1959, a negotiatingmeeting washeld in Atlanta at the FederalMediation and Conciliation Service, with a conciliator present, and a followupmeeting, not attended by the conciliator, was held at thesameplace 2 days later.At the second meeting the negotiating parties reached agreement on all provisionsof the new contract, except the expiration date. In sum, the parties agreed upon a3-year contract, containing a 10-cent hourly across-the-board wage increase (pay-able 3 cents during the first year, with 3icents to be added in each of the succeed-ing years), and a provision for Sunday premium pay, along with the improvementsoffered by the Respondent on December 22.The only issue left unsettled waswhether the 3-year contract term should run from the date when agreement wasactually reached, as the Union demanded, or should carry a December 1 executiondate and a November 30 expiration date in line with past contracts, as the Respondentinsisted upon.Although the understanding reached on February 8 was such as to resolve theRespondent's uncertainties as to its future labor costs and the Respondent wasnearing its busy season with its inventory gradually being diminished by the deliver-iesmade during the shutdown, the Respondent nevertheless continued to maintainthe layoff in effect.On February 12, 1959, Morgan C. Stanford, the Union'sattorney, called Haymaker to request him to return the employees to work whilenegotiations continued on the only open issue.Haymaker refused to do so, referringStanford to the Respondent's counsel, Erle Phillips.Stanford and Phillips wereunable to get together until February 23, 1959.At their meeting that day, theyreached a compromise as to the contract's expiration date, fixing it at January 1,1962.The very next day-February 24, 1959-the Respondent resumed operations,recalling all its laid-off employees to work, although the contract was not actuallyratified by the employees and signed untilsomedays later.C. Analysis of the applicable law; consideration of the Respondent's defenses;concluding findingsThe applicable principles of law guiding decision in this case are these: Anemployer is always free-whether or not bargaining is in progress at the time-to suspend operations for business or other reasons that are wholly unrelated to theexercise by his employees. of their statutory rights.5But the situation is differentwhere a lockout or layoff is prompted by a purpose to defeat or impair the freeexercise of such employee rights.This, of course, is clearly true, where the actionisprompted by a specific motive to defeat union organizationsBut the presenceof union bias or hostility-an element concededly absent in the instant case-is notessential to a showing of a violation where there has been an actual infringementof Section 7 rights.7 Section 7 safeguards employees not only in their right to self-organization, but also in their right to bargain collectively and to engage in concertedaction for that purpose or other mutual aid and protection.Embraced therein isthe right to demand through their union representative in collective-bargaining nego-tiations, and to press for better contract terms than those offered by their employers.To lay off (lock out) employees, or otherwise to reduce their earnings becausethey have done so, operates as a restraint upon the free exercise of that right, andhence constitutes, at the very least,a prima facieviolation of Section 8(a)(1);that violation is an unquestionable one where no basis appears for the lockoutother than a coercive purpose to force, while negotiations are still in progress,abandonment of the Union's demands and acceptance instead of the contract termsproposed by the employer.And, as discouragement of union membership is a"natural consequence of discrimination" based on "protected concerted activity," 8such employer conduct also falls within the proscription of Section 8(a)(3).More-over, since the free functioning of the collective-bargaining process contemplated bythe statute is impeded when in the course thereof the employer subjects the unionand the employees it represents to "unwarranted and illegal pressure, [creating]an atmosphere in which the free opportunity for negotiations does not exist," such6SeeN.L.R.B. v. TheHouston Chronicle Publishing Company,211 F. 2d 848(CA. 5) ;N.L R.B vGoodyearFootwearCorporation,186 F. 2d913, 918(C A. 7).e See.e g.,N.L.R.B. vWallick & Schwalm Company,et at.,198 F.2d 477 (C.A. 3) ;N.L R Rv.Somerset Classics, Inc., et at.,193 F.2d 613 (C A. 2), cert.denied 344U.S 816.7 Republic Aviation Corporationv.N.L.R.B.,924 U.S. 793,797;N.L.R.B. v.Illinois ToolWorkq.153 F 2d 811 (CA 7).8The RadioOfficers'Unionof the Commercial Telegraphers Union,AFL (A. H. BullSteamshipCompany)v N.L R B.,347 U S. 17, 45-46 DALTON BRICK & TILE CORPORATION483conduct also runs afoul of Section 8(a) (5). See,Quaker State Oil Refining Corporation,121 NLRB 334, enfd. 270 F. 2d 40 (C.A.3); Great Falls Employers' Council,Inc., et al.,123 NLRB 974. See, also,American Brake Shoe Company, et al.,116NLRB 820, set aside 244 F. 2d 489 (C.A. 7) ), the court finding special extenuatingcircumstances, contrary to the Board's determination.But, though the Board views lockouts in the context of contractnegotiations aspresumptively violative of the Act, it also recognizes that the employees' statutoryright to bargain collectively and to strike in support of their demandsis notabsolute;that at times situations may arise where such rights collide with legitimate employerinterests; and that the special circumstances of a givencasemay be such as to compelthe employee rights to give way to what in the circumstances are found to be para-mount rights of the employer.Thus, the Board has held that an employer is privi-leged to counter by lockout threatened or imminent strikes or interferences withplant production, where the lockout is used as a defensive measure, reasonablynecessary in the circumstances, to ward off operational problems, plant hazards, oreconomic loss ofanunusualcharacter that would flow from the threatened unionaction.9Thus, too, the Board has held a lockout privileged where it was designedto counter a union's strike tactic aimed at atomization of a multiemployer system ofbargaining.10To justify infringement of employee statutory rights, however, theburden is on the employer to come forward with evidence that the legitimate inter-ests he seeks to protect are of such a compelling nature as to outweigh in the cir-cumstances of the particularcasethe employee rights that are being trenched upon.The Board has made it plain that an employer may not lock out or threaten to lockout his employees in aid of his bargaining position, absent special circumstances,clearly justifying the need for and use of the lockout as a defensive measure toprotect his business, property, or other proper interests from loss or damage whichis threatened by an imminent strike, reasonably apprehended."In this case there is an abundance of evidence pointing to the conclusion that theRespondent's lockout action was conceived and carried out in aid of the Respondent'sbargaining position as a coercive device to force the Union and the employees totheir knees.This is apparent alone from the sequenceand timingof events as setout above.Thus, the Respondent at the very first negotiating meeting impliedlythreatened to suspend operationsunlessthe old contract was renewed; it in effectrepeated that implied threat immediately before the second meeting at which itformally proposed continuance of the old contract with relatively minor revisions;it suspended regular operations and laid off those in the bargainingunit,but notothers, directly after the employees had voted rejection of its contract offer, andat a time, moreover, when it was not faced with any imminent danger of strike; itmade clear in oral statements to employees and at a negotiating meeting thereafterthat acceptance of its contract proposals was the only obstacle to resumed operations;and it ended the layoff simultaneously with the end of the contract controversy. Butthat is not all.The position taken by the Respondent as to payment of unemploy-ment compensation benefitsto itsemployees provides potent evidence confirmingthe coercive and retaliatory motivation for the lockout action.12No clearer admis-sion of motive can be expected than is to be found in the Respondent's advice tothe Georgia Employment Security Agency that "we felt it necessary to cease opera-tion" because "our proposal to extend our 1958 contract for another year was votedby the men and rejected by them." All of this adds up to a powerfulprima faciecase, to say the least.The Respondent seeks, nevertheless, to justify its conduct as lawfully privileged onother grounds.The Respondent's contentions in this regard have been outlined in9 See,e.g, Duluth Bottling Association,48 NLRB 1335, 1359-1360 (where necessary toavoid spoilage of materials) ;International Shoe Company.93 NLRB 907 (where eco-nomical operations were being impeded by recurrent employee work stoppage) ;BettsCadillac Olds, Inc.,96 NLRB 268 (where, because of union's refusal to give reasonablyrequired advance notice of a threatened strike, employers had no assurance and were leftuncertain that new repair work could be finished and automobiles returned to customers).ioBuffalo Linen Supply Company,et at.,109 NLRB 447, affd 335 U S. 87.n See,QuakerStateOilRefining Corporation, supra,where, though a sudden strikewithout notice would have resulted in damages to plant property, the Board found thatthe employer had no reasonable basis to fear such a strike at the time of the lockout,and the Board was satisfied that the real purpose of the lockout was to force acceptanceof the employer's contract termsSee, also,Great Falls Employers' Council, Inc., et al,supra; American BrakeShoeCompany, at at., supra.12 Cf.Great Falls Employers'Council, Inc., et al., supra. 484DECISIONSOF NATIONALLABOR RELATIONS BOARDthe statement of the issues appearing earlier in this report.They will be consideredbelow in the order there set forth.1.I consider first the Respondent's contention that its shutdown decision wasinfluenced by financial and business considerations unrelated to the pending contractnegotiations.In support of that contention, the Respondent adduced testimonyto show that at the time of the shutdown it was operating with a serious shortage ofworking capital; that its inventory was high and orders few; that it could expect littlenew business during the normally slow winter months; and that it was uncertain asto its business prospects for the busy season lying ahead.At the hearing, the-Respondent did not contend that its business and financial condition was the primaryconsideration in its decision to suspend operations, only that it wasa contributingfactor.In response to a direct question on that point, Haymaker testified that hedid not know whether the Respondent would have shut down the plant for thatreason were it not for the concurrent labor dispute. In its brief, however, theRespondent goes further. It argues that it is a "fair inference" that the Respondent"would have been compelled, in any event, to shut down production," and thereforerequests dismissal of the complaint "for the reason that the lockout resulted fromeconomic necessity."With that, I am unable to go along.The issue here is not whether the Respondentmight havein the exercise of soundbusiness judgment suspended operations for the reason stated, but whether it did.I have no reason to doubt that the Respondent in assessing the costs against advan-tages to it of a shutdown at that particular time, did take into account at least someof the business considerations to which it alludes.But, on all the record, I amconvinced that the Respondent was not prompted initially by such considerations to,shut down the plant, and that but for the contract dispute it would not have done so.Thus, as has been shown, when the question of a possible shutdown was first con-sidered by Haymaker and Hankins several days prior to December 22, it was dis-cussed in the context of the pending contract negotiations, and final decision wasmade dependent on the Union's "attitude" in such negotiations.The shutdown was_put into effect on a Monday afternoon-timing that has significance only in relationto the employees' rejection that day of the Respondent's contract termsThe claimthat a shortage of working capital, a high inventory, and an absence of orders madeclosing necessary is scarcely consistent with the Respondent's election to forgo a_vacation shutdown and keep the men at work at bonus rates during the normalvacation period immediately preceding the shutdown.Nor does it square with thereiterated statements to employees that the shutdown would be terminated at onceupon acceptance of the company proposals, or with the Respondent's indication onthe unemployment compensation forms that "lack of work" wasnotthe reason forthe layoff.2.The Respondent asserts, by way of further attempted justification, that itsshutdown decision was motivated in part by its reluctance to continue production inthe face of uncertainty as to its future labor costs and consequent pricing policies onnew business.I do not believe, however, that such uncertainty was a significantfactor impelling the shutdown. In past years the Respondent had not consideredthe absence of a contract settling future labor costs an impediment to continuedoperations.Moreover, the bulk of the Respondent's production during the off-season was normally directed to the building up of an inventory of staple productsagainst anticipated future orders; and, as to such work, the Respondent could nothave been confronted with pricing problems related to labor costs; for, as the recordshows, the applicable wage rates pending the execution of a new contract continuedto be those provided for in the old contract. It is significant also, that even afterlabor costs were settled at the February 8 meeting, the Respondent continued tomaintain the lockout in force for an additional 2 weeks, for no other reason thanto force acceptance of its contract proposal exactly as submitted. In any event,even assuming the Respondent's lockout decision was motivated in part by theelement of uncertainty as to future wages and prices, that alone would not qualifyas a "special circumstance" within the economic hardship rule.That is an elementalmost always present in any business enterprise whenever a new collective-bargainingcontract comes up for negotiation.And the Respondent has not shown that it hadany extraordinary problems in that respect.To hold that uncertainty of the kindhere involved is enough to satisfy the "special circumstances" exception, would havethe practical effect of broadening the exception into a rule allowing the use of thelockout as an economic weapon in virtually every case.3.Another considerationmotivating the lockout decision, according to theRespondent, was a desire to protect its customer relations.Haymaker testified thathe was anxious to avert a strike and picketing which would prevent the Respondentfrom fulfilling its contractual commitments, with resultant inconvenience to cus-- DALTON BRICK&TILE CORPORATION485Comers and risk that some of them might thereafter be reluctant to buy from acompany known to have "union troubles." I am unimpressed by that assertion, andconsider it one contrived as an afterthought.To begin with,the record does notshow that the Respondent had any reasonable basis to fear an imminent strike atthe time the lockout was imposed.Moreover,the action the Respondent claims ittook as a preventive measure was of a kind likely to produce the very condition theRespondent says it wanted to avoid.As it happened,the Union in this case re-frained from picketing the Respondent'splant to advertise the lockout as a labordispute, but the Respondent could not have known this when the lockout wasimposed.Besides, even if the Respondent'sassertionswere accepted as true, itwould not justify a "special circumstance"finding.The possibility of a strike withaccompanying customer inconvenience prevails whenever parties are engaged incollective bargaining.Itmay scarcely be viewed as an unusual circumstance ofsuch overriding character as to warrant an inroad on protected employee activity.4The Respondent would further justify its lockout action as a proper defensivecountermeasure to what it asserts to have been a union objective of delaying nego-tiations until the Respondent's busy season and then coercing the Respondent intoacceptance of the Union's demands by strike or threat of strike.The Respondentargues that under the circumstances its action in shutting down production at atime when it could afford a shutdown in order to forestall union pressure at atime when a shutdown would have been "economic suicide" must be viewed as areasonable and lawful measure demanded by good business judgment in,the protec-tion of its legitimate employer interests.Significantly,Haymaker, in testifying asto the considerations which he says motivated his lockout decision,made no refer-ence to any purpose of warding off any union objective such as stated above.Thatreason was,however,mentioned in the opening statement of the Respondent'scounsel.And it now appears to be the principal"justification"urged by the Re-spondent in its brief.The initial difficulty with this contention is that it rests on an unsupported factualpremise.The record contains not one word of evidence,and no basis for fairinference,that the Union was acting with the objective the Respondent ascribes toit,or that the Respondent had any reason to believe so at the time of the lockout.On the contrary, the evidence is such as to leave no doubt that the Union wasbargaining in entire good faith and with a sincere desire to reach agreement expe-ditiously and without resort to strike sanctions.This is clear alone from theUnion'sconduct at the December 22 meeting,atwhich it sharply reduced itsdemands, agreed to the Respondent's request that the Respondent's counterproposalbe submitted to a vote by the employees,and, when agreement failed, urged con-ciliation as an avenue through which differences might be resolved.It is, of course,unnecessary to consider whether the lockout action would havebeen privileged as a proper defensive measure if the Respondent's factual premisewere correct.On the facts found here,I am satisfied clearly it was not. I do notdoubt, of course,that the Respondent considered it to be to its best business in-terests-from the standpoint of obtaining a more favorable labor contract-toaccelerate what in practical effect was a strike situation to a time when it was strongand the Union weak, rather than chance even the possibility that such a situationmight develop at a time when the contrary became true.But from this it doesnot follow that its lockout action was privileged.Implied in the right to strike isthe right to refrain from striking,and to determine when, if at all, 'a strike shouldbe timed.A lockout which,as in this case, has both the aim and effect of lessening,if not destroying entirely, future strike impact,blunts the strike weapon,deprives theUnion of the element of control, and thus interferes with, impedes,and diminishesthe right to strike.Where as here,an employer takes the offensive to gain throughlockout an economic advantage that is brought about only by infringement of em-ployee rights, he is scarcely in a position to point to the economic advantage sogained to justify the lockout as one undertaken in the promotion of his "legitimate"employer interestsTo interpret the Act as allowing an employer to "beat a unionto the punch"with lockout action where his only interest is to avoid a contingentpossibility of greater impact on his operation if bargaining should fail and if theUnion should elect to strike, is not only to ignore the statutory admonition of Section13, but also to pay scant heed to the Act's policy to encourage the peaceful settlementof disputes.Moreover,in balancing out the respective interests of an employerand a union in a situation such as the one here, it must not be overlooked thatimpairment of employee rights by lockout is not essential to an employer to counter-balance a union's power to strike.For, unlike a union,which has only the strikeweapon at its disposal if bargaining fails, an employer has it within his right and 486DECISIONS OF NATIONAL LABOR RELATIONS BOARDpower unilaterally to establish the employment terms and conditions he desires andto meet a strike by replacing strikers.5.Finally, the Respondent, asserting that a bargaining impasse had been reachedprior to the lockout, and relying upon language to be found inMorand BrothersBeverage Co. V. N.L.R.B.,190 F. 2d 576, 582 (C.A. 7); andAlbert Leonard, et al.d/b/a Davis Furniture Co., et al. v. N.L.R.B.,197 F. 2d 435, 441 (C.A. 9), appearsto argue that, because of that asserted impasse, its lockout was justified in lawregardless of the presence or absence of other special circumstances.Even if theRespondent's factual premise could be accepted as correct, I would doubt the validityof the conclusion the Respondent would draw therefrom.Neither of the cited casesmay be viewed as square authority covering the situation here presented-where asingleemployer uses the lockout not as a defensive weapon but solely as an offensivemeasure, resorting to it before threat ofimminentstrike and purely to advance hisbargaining position.13The Board, to date, has never acquiesced in the view thatthe mere existence of a bargaining impasse, without more, warrants the use by anemployer of lockout action in aid of his bargaining position.14 I have great difficultyin seeingwhy infringement of employee statutory rights by lockout, under circum-stances otherwise violative of Section 8(a)(1) and (3), should achieve immunityunder the law simply on the basis of an impasse and nothingelse.15For purposesof decision in this case, however, that is a question that need not be faced, for I amsatisfied that the record in this case fails to substantiate the Respondent's factualclaim that there was a genuine bargaining impasse at the time it shut down opera-tions on December 22.The Respondent would predicate an impasse finding largely upon Blaylock's dec-laration to Hankins near the end of the December 22 meeting that the parties wereseemingly "deadlocked."Up to that point the parties had met only twice. Littlehad occurred at the first meeting besides the presentation of the Union's demands.At the second meeting, at which the Respondent first submitted its counterproposal,the Union, far from displaying a frozen attitude, had made substantial concessionsand had otherwise indicated that its bargaining position was still in a fluid state. Incontext, Blaylock's declaration to Hankins cannot be read as an admission thatnegotiations had come to a hopeless stalemate. It will be recalled that Blaylock'sfull statement was, "Well, if you cannot make any other concessions, why, it appearstome that we are deadlocked, and we should call in the Federal Mediation andConciliation Service and see if we can start negotiations to moving."This is notthe expression of one who feels that the negotiating parties have exhausted the1H Both of the cited 'cases involvedsituationswhere the employers were not merelyadvancing their bargaining positions but were protecting their multiemployerbargainingunit against destruction-and interest which the Supreme Court inN.L.R.B v. TruckDrivers Local Union No 449, et al (Buffalo Linen Supply Co ),363 U S 87 in line withthe Board's holding in that case, recognized was entitled to special consideration.Thecourts inbothMorandand Davis emphasized the defensivenature ofthe lockout actionthere taken.See, particularly, the secondopinion inMorand,204 F. 2d 529, at 533,and the second opinion inDavis,205 F 2d 355, at 35611 In bothMorandandDavis,the Board, subsequent to the initial court decisions, re-jected the view that a lockout occurring after a bargaining impasse is privileged as acorollary of the emplovees' statutory right to strike a anection that was thereafter ex-pressly left open by the Supreme Court in theBufal'o Linen Supply Co. (Truck DriversLocal Union No. 449, et al)case,supraSee,Morand Brothers Beverage Co., et at.,99NLRB 1448, 1460;Albert Ldonard, et al, d/b/a Davis Furniture Co , et al,100 NLRB1016, 1018In the more recentAmerican Brake ShoeandQuaker State Refining Corpora-tioncases,supra,the Board had no occasion to consider that question since it found as afact in both cases that the 1^ckurt was not unreceded by a bargaining impasse.However, itis to be noted that in the Board's most recent lockout case,Great Falls Employers' Council,Inc, et at.. supra,the Board, without expressly discussing the effect of a bargaiiningimpasse onthe principles it normally applies, found a partial lockout to be unlawful underSection S(a) (1) and (3), although, as 'appears from the Board'sdecisionin that case,there was a bargaining 'impasse at the time of the conduct there found unlawfulis On that specific point, it seems to me that thereasoningof the Board inMorandBrothers Beverage Co , et al.,'99NLRB 11448, 1462, and inAlbert Leonard,et at d/b/aDavis Furniture, at at.,100 NLRB 1016, 1018, is sound. Iconfess, however, to difficultyin finding an 8(a) (5) violation where it appears that prior to a lockout the parties havealready exhausted the possibilities of good-faith collective bargaining.(Cf.N.L.R B. v.Crompton Highland Mills, Inc.,337 U S 217.)But, see,Prudential Insurance Companyof America,119 NLRB 7618, set aside 260 F. 2d 736 (CA, D C ), cert granted 35'8U.S 944. DALTONBRICK &TILE CORPORATION487possibilities of collective bargaining, leaving no recourse open for resolution of theirdifferences but a trial by battle. In suggesting conciliation, the Union was onlycarrying out a duty the law imposes on labor unions and employers alike to use, whennecessary, the avenue of conciliator-aided negotiations in an effort to work outpeaceful settlement of contract disputes at the bargaining table.lsThe Union,thus,was not breaking off bargaining, but rather expressing a positive desire forthe continuation of negotiations.Moreover, as has been found, the December 22meeting was adjourned on the express understanding that a further meeting wouldbe arranged.This alone is clear evidence that both parties understood that bargain-ing, although having perhaps temporarily stalled on December 22, had not yetreached the point of actual impasse where continued negotiations would be futile.In point of fact, the parties did continue to bargain while the lockout was in prog-ress-one of the meetings, on January 5, being held before the conciliator wasactually called in.The "give and take" character of the meetings that eventuallyled to agreement tends to confirm that the parties had not yet actually reached theend of their bargaining rope on December 22.Under all the circumstances, I ampersuaded and find that no genuine impasse had in fact been reached when theRespondent shut down its operation and laid off its employees on December 22,and that the Respondent had no justifiable basis for believing otherwise.Upon all the record, I conclude and find that during the period from December 22,1958, to February 24, 1959, the Respondent, without justifiable basis therefor, lockedout and laid off and/or assigned to lower-paying jobs, the employees in its produc-tion and maintenance unit whose names are listed in Appendix A, for the purposeof forcing such employees and the Union to abandon the Union's contractdemandsand to accept instead contract terms proposed by the Respondent. I find that bysuch conduct, as well as by statements to various employees, prior to the lockout,threatening to close plant operations if the Union and the employees did not agreeto the Respondent's proposed contract terms, and by statements to employees, duringthe lockout, conditioning the resumption of plant operations upon the acceptance bytheUnion and the employees of the Respondent's proposed contract terms, theRespondent interfered with, restrained, and coerced its employees in the exerciseof their Section 7 rights in violation of Section 8(a)(1), unlawfully discriminatedagainst the employees listed in Appendix A within themeaningof Section 8 (a) (3),and engaged in activity impeding and impairing the bargaining process in violationof Section 8(a)(5).IVTHE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, occurring in connec-tion with the operations of Respondent set forth in section I, above, have a close,intimate, and substantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found thatRespondenthas engagedin and is engagingin certain unfairlabor practices, I shall recommend that itceaseand desist therefrom and takecertain affirmative action which I find necessary to effectuate the policies of the Act.Having found that the Respondent has unlawfully discriminated against the em-ployees listed in Appendix A during the period from December 22, 1958, to February24, 1959,I shallrecommend that the Respondent make whole each employee listedin said Appendix A for any loss of pay he may have suffered byreasonof such un-lawful discrimination during the aforestated period by payment to him of a sum ofmoney equal to that which he would normally have earned as wages during thatperiod, less hisnet earnings during that period, such sums to be computed in accord-ance with the formula set forth in F. W.Woolworth Company,90 NLRB 289,291-294.I shall further recommend that the Respondent, upon request, makeavailable to the Board orits agents,for examination and copying, all payroll andother records necessary to enable the Board to analyze and compute the amountsof backpay due.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.United Stone&Allied Product Workers of America,AFL-CIO,Local 113, isa labor organization within the meaning of Section 2(5) of the Act.ie See Section204, LMRA, 1947. 488DECISIONSOF NATIONALLABOR RELATIONS BOARD2.All production and maintenance employees of the Respondent's Dalton,Georgia, plant, excluding office clerical employees, guards, professional employees,and supervisors as defined in the Act, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9(b) of the Act.3.The aforesaid labor organization is and has been at all material times the ex-clusive representative of the employees in the aforesaid unit for the purposes ofcollective bargaining within the meaning of Section 9(a) of the Act.4.By discriminating in regard to the hire and tenure of employment of its em-ployees, and thereby discouraging membership in the aforesaid labor organization,the Respondent has engaged in and is engaging in unfair labor practices within themeaning of Section 8(a) (3) of the Act.5.By locking out and laying off its employees in the aforesaid bargaining unitduring the course of collective bargaining for the purpose of forcing the aforesaidlabor organization and the employees in the aforesaid bargaining unit to abandonbargaining demands made by them and to accept instead contract terms proposedby the Respondent, the Respondent has impeded and impaired collective bargainingwith the Union and has acted in a manner inconsistent with good-faith bargaining,and by reason thereof has failed to bargain in good faith with the Union, therebyengaging in unfair labor practices within the meaning of Section 8(a)(5) of theAct.6.By interfering with, restraining, and coercing its employees in the exercise ofrights guaranteed by Section 7 of the Act, the Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and (7) of the Act.[Recommendations omitted from publication.]InternationalHod Carriers,Building and Common Laborers'Union of America,LocalNo. 1140, AFL-CIOandEconomyForms CorporationInternationalHod Carriers,Building and Common Laborers'Union of America,LocalNo. 1140, AFL-CIOandPeter KiewitSons' CompanyInternationalHod Carriers,Building and Common Laborers'Union of America,LocalNo. 1140, AFL-CIOandMiller Exca-vating CompanyInternational Hod Carriers,Building and Common Laborers'Union of America,Local No.1140, AFL-CIOandNatkin & Co.Cases Nos. 17-CC-91,17-CC-92,17-CC-93, and 17-CC-94.Feb-ruary 5, 1960DECISION AND ORDEROn October 2, 1959, Trial Examiner C. W. Whittemore issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentand the General Counsel filed exceptions and supporting briefs.,126NLRB No. 66.